     Case
     Case2:18-cv-05518-MMB
          2:18-cv-05518-MMB Document
                            Document12
                                     11 Filed
                                        Filed 01/18/19
                                              01/17/19 Page
                                                       Page 11 of
                                                               of 11




                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LUCIOUS JOHNSON
                                  Plaintiff,

                     v.                        Civil Action no.: 2:18-cv-05518-MMB

CSX INTERMODA.L TERMINALS,
INC.

                                Defendant.


      STIPULATION TO VOLUNTARILY .DISMISS PURSUANT TO F.R.C.P. 41

       It is hereby Stipulated and Agreed to by and among the undersigned counsel, pursuant to

Federal Rule of Civil Procedure 41(a)(l)(ii), that the above captioned matter be DISMISSED

WITHOUT PREJUDICE.




By:~~
:;q-~ack,Esquire
  Attorney for Defendant




                                                   d\.,tid?aef

                                               1
